Hare, P. J., and Mitchell, J.,
dissenting.
The act of 1869 is entirely an enabling act. The proviso excepis from the operation of the act certain cases, as to which the law remains as it was before the passage of the statute. It is conceded that the witness would have been competent at common law; Ferree v. Thompson, 2 P. F. S. 353 ; and we are of opinion that nothing in the act disqualifies him. There is no decision of the supreme^court reported, in which any witness has been held incompetent who would have been competent before the act of 1869.